UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File No. 333-124405 DIGITALPOST INTERACTIVE, INC. (Exact Name of Registrant in its Charter) Nevada 26-1944595 (State or Other Jurisdiction of (IRS Employer Incorporation) Identification No.) 4040 Barranca Parkway, Suite 220, Irvine, CA 92602 (Address of Principal Executive Offices) (Zip Code) (949) 333-7500 Registrant’s Telephone Number, Including Area Code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer oAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of May 15, 2009, there were 119,214,451 shares of the Registrant’s common stock issued and outstanding. 1 Explanatory Note This Amendment No. 1 to our Form 10-Q for the quarterly period ended March 31, 2010 is being filed in order to revise the disclosures contained in Part II Item 1 Legal Proceedings beginning on page 21, particularly to amend references to the lawsuit filed against 1st SB Partners, Ltd. and Ms. Sarah Speno and to retract all statements regarding the alleged acts and omissions of 1st SB Partners, Ltd. and Ms. Sarah Speno. 2 PART II - OTHER INFORMATION Item 1.Legal Proceedings From time to time, we may be involved in litigation relating to claims arising out of our operations in the normal course of business. We are not aware of any pending or threatened legal proceeding that, if determined in a manner adverse to us, could have a material adverse effect on our business and operations. 3 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DIGITALPOST INTERACTIVE, INC. (Registrant) June 28, 2010 /s/ Michael Sawtell Michael Sawtell Chief Executive Officer, President, and Sole Director June 28, 2010 /s/ Steven Dong Steven Dong Chief Financial Officer 4
